204 F.2d 55
In re ADOPTION OF A MINOR.
No. 11548.
United States Court of Appeals District of Columbia Circuit.
Argued March 9, 1953.
Decided March 26, 1953.

Mr. Arthur L. Willcher, Washington, D. C., with whom Messrs. W. Edwin Cumberland and Donald Cefaratti, Washington, D. C., were on the brief, for appellant.
Mr. Richard H. Love, Washington, D. C., for appellee.
Before EDGERTON, BAZELON and FAHY, Circuit Judges.
PER CURIAM.


1
The case was here before in In re Adoption of a Minor, 1952, 90 U.S.App.D.C. 107, 194 F.2d 325. We then remanded because of the absence of a definite showing that the District Court had considered and reached a decision that the consent of the natural father to the adoption, which consent had been withheld, could be dispensed with upon any of the grounds specified in the applicable statute, § 16-202, D.C.Code (1940 and 1951). Our decision left to the sound discretion of the District Court whether the record need be opened for further evidence. In the proceedings consequent upon the remand, now before us, the District Court disposed of the case on the record previously made. It is clear that this was done in the exercise of a sound discretion No contention to the contrary is made.


2
The adoption decree is now supported by sufficient findings of fact and conclusions of law, and recites that it appears to the satisfaction of the court that the consent of the natural father should be dispensed with for extraordinary cause shown, one of the statutory grounds. The evidence supports the findings and these, with the conclusions of law, support the decree. It is almost inevitable that the outcome of this difficult and trying case, as the court below characterized it, should not be satisfactory to the father; but we find no basis for setting aside the decree. It accordingly is


3
Affirmed.